s




                                                                                                Frl rrl      "---.__
                                                                                   CLERK, U.S. C.
                                                                                                ... _.. '..r•T C~R7
                                                                                   ~
                                                                                                     ~~ '
    2
                                                                                 ~
                                                                              CENTR,gI.    ._..              ~
    3                                                                                   p;~~'~F ~           J
                                                                              BY                                 NSA
                                                                                               i          ^~~~-~Y
    4

    5

    6                         UNITED STATES DISTRICT COURT
    7~                      CENTRAL DISTRICT OF CALIFORNIA
    8~
         I UNITED STATES OF AMERICA,
    9
    l0                                Plaintiff,       ~ CASE NO. l~~~/~— ~~ — I~G'k
    11                       v.
    12                                                   ORDER 4F DETENTION
    13
            Jasr+~~ ~.s ham Ro9~~
    14                                Defendant.
    15
    16                                                    ~~

    17       A.~ 4n motion of the Government in a case allegedly involving:
    18            1.(}    a crime of violence.
    19           2.()     an offense with maximum sentence of life imprisonment or death.
    20           3. ~     a narcotics or controlled substance offense with maximum sentence
    21                    often or more years .
    22           4.(}     any felony -where the defendant has been convicted of two or more
    23                    prior offenses described above.
    24           5.() any felony that is not otherwise a crime of violence that involves a
    2S                    m inor victim, or possession ar use ofa firearm or destructive device
    26                    or any other dangerous weapon, or a failure to register under 18
    2~                    U.S.0 § 2250.
    28       B.(~ On motion by the Government /( )on Court's own motion, in a case

                                  ORDER OF DETEM'ION AFf'ER HEARING(18 U.S.G X3142(1))

         CR-44(Q6/07)                                                                                       Page 1 aC4
     i                       allegedly involving:
 2               (~' On the further allegation by the Gavemment of:
 3                 2. ~ a serious risk that the defendant will flee.
 4                 2.() a serious risk that the defendant will:
 5                      a.{)obstruct or attempt to obstruct justice.
 6                      b.()threaten, injure, or intimidate a prospective witness or juror or
 7                              attempt to do so.
 8'           C. The Government ~is/()is not entitled to a rebuttable presumption that no
 9                condition ar combination ofconditions will reasonably assure the defendant's
!0                appearance as required and the safety of any person or the community.
11

12                                                          II.
13            A.(~           The Court finds that no condition or combination of conditions will
14                           reasonably assure:
15                 1. (~       the appearance ofthe defendant as required.
16                      (~     ~ci or
17                2. (~        the safety of any person or the community.
18            B.(~ The Court finds that the defendant has not rebutted by suffdent
19                        evidence to the contrary the presumption provided by statute.
Zd

21                                                         III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged, including whether the
24                offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
27           C. the history and characteristics of the defendant; and
28           D. the nature and seriousness of the danger to any person ar to the community.

                                    ORDER OF DETENTEON AFTER HEARING(I8 U.S.C. §31d2{i))

         CA-94(06lU7)                                                                      Page 2 of
     1                                                      IV.
 2             The Court also has considered all the evidence adduced at the hearing and the
 3             arguments and/or statements of counsel, and                          the Pretrial Services
 4             Report recommendation.
 5

 6                                                           V.
 7             The Court bases the foregoing finding{s} on the following:
 8             A.(x(         As to flight risk:
 9                           C,r~~•~~,,~1 h~~ ~~7
~~
1]

12

13

l4

15 j

16            B. (~}        As to danger:
                             na.~~~           o~.~ etc ~v+ ~ o.~' o ~Pens~
18

19

20

21

22

23

24                                                         VI.
25            A.() The Court finds that a serious risk exists that the defendant will:
26                       1. Oobstruct or attempt to obstruct justice.
27                       2.()attempt to/( )threaten, injure ar intimidate a witness or juror.
28

                                     ORDER OF DETENTION AFTER HEARING(la US.C.§3142{i))

         CR-94 i06J07}                                                                            Page 3 of4
     1        B. The Court bases the foregoing findings} an the following:
 2

 3

 4

 5

 6

 7

 8.

 9                                                    VII.
IO

t!            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12           B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13               ofthe Attorney General for confinement in a corrections facility separate, to
14               the extent practicable, from persons awaiting or serving sentences or being
15               held in custody pending appeal.
16           C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
t~               opportunity for private consultation with counsel.
18           D. IT IS FURTHER ORDERED that, on order of a Cow-t of the United States
19               or an request of any attamey for the Government, the person in charge of the
20               corrections facility in which the defendant is confined deliver the defendant
21               to a United States marshal far the purpose of an appearance in connection
22               with a court proceeding.
23

24
                                                    e!~            ~
25

26 DATED:              ~ ~ ~                            IT D S RTES
                                                                               = -6 ~ ~f~:-~
                                                                                  I
                                                                                                       i
                                                                                    TRAT ND
27

28

                                ORDER OF DETEMiON AFTER NEARING(]E US.C.§3142(1 )

         CR-94(0107)                                                                     Page 4 of 4
